PER CURIAM.
Appellant contends, by this appeal from a ruling denying his Rule 3.850 motion for post conviction relief, that the court erred in sentencing him to three consecutive three-year mandatory minimum sentences for use of a firearm, where all three offenses arose out of a single criminal episode. We agree, and the State concedes, that the stacked mandatory minimum sentences violate the dictates of Palmer v. State, 438 So.2d 1 (Fla.1983), which has retroactive application, Cisnero v. State, 458 So.2d 377 (Fla. 2d DCA 1984).
The cause is remanded for a correction of sentence so that the minimum mandatory sentences run concurrently.